Citation Nr: 0415636	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-34 155A	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service-connection for peptic ulcer 
disease.

2.  Entitlement to service-connection for berberi heart 
disease.



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

As certified, the appellant is a veteran who had recognized 
active service from June 1944 to May 1945.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
March 2003 rating decision by the Manila Regional Office (RO) 
of the Department of Veterans Affairs (VA).   


FINDINGS OF FACT

1.  The veteran was not a prisoner-of-war (POW).

2.  Peptic ulcer disease (PUD) was not manifested in service; 
was not manifested within a year after the veteran's 
separation from active service; and is not shown to be 
related to the veteran's active service.  

3.  There is no competent evidence that the veteran currently 
has beriberi heart disease; any current heart disease was not 
manifested in service or in the veteran's first postservice, 
and is not shown to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for peptic ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Service connection for beriberi heart disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are met.  The veteran 
was provided a copy of the decision denying his claim.  The 
RO provided notification of VCAA provisions in January 2003 
(prior to the rating decision on appeal) and in August 2003, 
when the veteran was advised what evidence was needed to 
establish entitlement to the benefits sought and that 
evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  
Through the March 2003 rating decision, an October 2003 
Statement of the Case, and a January 2004 Supplemental SOC, 
the veteran was further informed of the bases for the denials 
of his claims, what type of evidence was needed to 
substantiate the claims, and of the laws and regulations 
pertinent to his claims.  While he was not specifically 
advised to submit everything he has pertinent to the claims, 
he was advised to submit any medical evidence that the 
claimed disabilities were related to service (in essence, 
that is everything pertinent to the claim, as that is the 
threshold requirement that must be satisfied).  He was also 
advised to identify further sources of information, and to 
either provide releases for VA to obtain pertinent treatment 
records or to himself arrange for such records to be 
submitted.  

In claims for disability compensation, the VCAA requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the appellant suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4). 

An opinion of the U.S. Court of Appeals for the Federal 
Circuit upheld the statutory provision requiring VA to obtain 
a medical examination or opinion only when the record 
indicates the disability may be related to active service but 
does not contain sufficient medical evidence to decide the 
claim.  In other words, the claimant is required to show some 
causal connection between his military service and the 
claimed disability.  See Wells v. Principi, 326 F.3d 1381 
(2003).  Although a VA medical opinion was not obtained in 
this case, the probative evidence of record does not show the 
appellant sustained an event, disease, or injury during 
service that may be related to the disabilities for which 
service connection is claimed.  Hence, a VA examination is 
not necessary.  

The RO attempted to secure service medical records, and the 
Service Department provided processing affidavits from June 
1945 and July 1947.  Other records included: an October 2003 
statement from Dr. L.M.; medical records from Teodoro B. 
Galagar District Hospital from July to August 1999; medical 
records from Dr. T.D. from February 1998 and February 2003; 
and medical records from Lim Community Hospital from August 
to September 2003.  There is no indication that any pertinent 
evidence remains outstanding.  All notice and duty to assist 
requirements appear to be substantially met.  The veteran is 
not prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  

II.	Factual Background

In a June 1945 Affidavit for Philippine Army Personnel, the 
veteran did not list any wounds or illnesses.  In a July 1947 
Affidavit for Philippine Army Personnel, the veteran did not 
list any wounds and listed complications of malaria (in 
1942/43, when he was a civilian) as his only illness.  On at 
least five separate affidavits from May 1946 to March 1948, 
the affiants attested to the veteran's dates of service but 
did not mention any wounds or illnesses. 

The veteran asserts that his peptic ulcer disease and his 
beriberi heart disease incurred in service while he was 
imprisoned at a prison camp.  In May 1976, the Service 
Department certified that the veteran was not a prisoner-of-
war.  

Related postservice medical records include medical records 
from Teodoro B. Galagar District Hospital dated July to 
August 1999, revealing a diagnosis of a bleeding peptic 
ulcer.  In an October 2003 statement, Dr. L.M., a private 
physician, claimed that the veteran was under his care in 
1965 for peptic ulcer disease and beriberi heart disease.  
Dr. L.M. asserted that the diseases were contracted in 
service; he did not provide a basis for this statement.  

February 1998 and February 2003 medical records from Dr. T.D. 
and August and September 2003 medical records from Lim 
Community Hospital include diagnoses that are unrelated to 
the veteran's claims that are on appeal.    

III.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Certain chronic diseases, including Peptic Ulcer disease and 
Cardiovascular disease, may be presumed to have been incurred 
in service if manifested to a compensable degree in the 
veteran's first postservice year.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

At the outset, it is noteworthy that the veteran contends 
that he developed PUD and beriberi heart disease as a result 
of being held prisoner by the Japanese.  In May 1976 the 
Service Department certified that the veteran was not a POW.  
Hence, he is not entitled to the presumptive provisions 
afforded for former POWs.  38 C.F.R. § 3.307(a)(5), 3.309(c).  

PUD has been diagnosed.  Consequently, the first threshold 
for establishing service connection, a medical diagnosis of 
the disability claimed, is met.  However, there is no 
competent evidence that PUD was manifested in service or in 
the first postservice year.  Hence, service connection for 
PUD on the basis that it became manifest in service, or on a 
presumptive basis as a chronic disease, is not warranted.  A 
private physician reports treating the veteran for PUD about 
20 years postservice, and has opined that such disease was 
contracted ins service.  The physician provides no rationale 
for the opinion, and it is inconsistent with contemporaneous 
records in the file (affidavits in 1945 and 1947) which show 
the veteran had no illnesses in service.  The opinion is 
apparently based on the veteran's self-reported history, and 
as such has no probative value.

The veteran's own statements regarding a nexus between his 
peptic ulcer and service, cannot by themselves establish the 
nexus between his current peptic ulcer disease and his 
military service.  He is a layperson and, as such, is not 
competent to provide probative evidence as to matters 
requiring specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Although a private physician has submitted a statement 
indicating the veteran was treated for beriberi heart disease 
in 1965 (about 20 years after service), there are no clinical 
records showing the veteran now has beriberi heart disease.  
Regardless, the service department has certified he was not a 
POW.  That certification is binding on VA.  Consequently, the 
veteran is not entitled to consideration of the POW 
presumptive provisions with respect to the claim of service 
connection for beriberi heart disease.  Cardiovascular or 
heart disease was not manifested in service or in the first 
postservice year.  Accordingly, service connection for such 
disease on the basis that it became manifest in service, and 
has persisted or on a presumptive basis as a chronic disease 
is not warranted.  The veteran's private physician has opined 
that beriberi heart disease was contracted in service.  
However, he provides no explanation for the opinion, and none 
appears likely, as no cardiac illnesses were reported in the 
processing affidavits in 1945 and 1947.  In short, there is 
no plausible basis in the evidence for relating any current 
cardiovascular disability to service.  The preponderance of 
the evidence is against the veteran's claim seeking service 
connection for beriberi heart disease.  Hence, the claim must 
be denied. 


ORDER

Service-connection for peptic ulcer disease is denied

Service-connection for beriberi heart disease is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



